IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40835

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 756
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 20, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ALEJANDRO AGUILAR-PENALOZA,                      )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Judgment of conviction and sentence of four years indeterminate for felony
       driving under the influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Chief,
       Appellate Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Alejandro Aguilar-Penaloza pled guilty to felony driving under the influence.         Idaho
Code §§ 18-8004, 18-8005(9), and 18-8008. The district court sentenced Aguilar-Penaloza to an
indeterminate term of four years. Aguilar-Penaloza appeals asserting that the district court
abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Aguilar-Penaloza’s judgment of conviction and sentence are affirmed.




                                                   2